Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-25 are currently pending. 
Election/Restrictions
2	 Applicant’s election without traverse of Group I, claims 1-13 and 25 in the reply filed on December 17, 2021 is acknowledged. Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021. Claims 1-13 and 25 are currently under examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 4, 2020 and January 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Masakazu et al., JP2006067881; Published: 3/16/06; translated copy attached.
Independent claim 1 is drawn to a method of treating dysbiosis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a bacterial population of a single bacterial species, wherein said species is selected from the group consisting of Enterococcus faecium, Enterococcus faecalis and Enterococcus gallinarum, such that dysbiosis in the subject is treated.
Masakazu discloses that the present invention provides a novel lactic acid bacterium, Enterococcus faecium IS-1 strain and a method for using the same, as well as an aim to improve human immunity and cure allergic symptoms at a high level (see page 3; 1st ¶; meeting the limitation of claim 1 and 10). The Examiner takes the position that dysbiosis can cause a range of chronic illnesses and conditions. These conditions include but aren’t limited to:  allergic disorders, which is referred to as a bacterial dysbiotic disease (evidenced at pages 1-2 by Pascal et al., Frontiers in Immunology, 2018; 9(1584):1-9). According to the invention said novel bacterium is administered as a medicine or added to food (meeting the limitation of claim 13) thereby enhancing human NK cell activity (encompasses PBMCs; meets the limitation of claim 4), and interferon gamma (meeting the limitation of claims 2-3). When administered as a pharmaceutical composition, it enhances the production of INF-γ and significantly enhances Th1 (meeting the limitation of claim 5), suppresses Th2 (meeting the limitation of claim 6), and improves and cures allergic diseases (see page 3, ¶3; page 4, ¶2). 
Moreover, Masakazu discloses that said bacterium, the resulting processed product thereof, can be freeze-dried (see page 4, ¶4; meeting the limitation of claim 11).  The 
As it pertains more specifically to claims 7-9, the Examiner takes the position that the method steps as claimed are taught in the prior art as well, that is Masakazu discloses the administration of Enterococcus as claimed for the treatment of dysbiosis. Therefore, absent evidence to the contrary, the method of Masakazu necessarily has the ability to impact PBMC immune cells (as recited in claim 8/9 (capable of)); and increases the proportion of Th17 cells (as recited in claim 7).  
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
5.	Claim(s) 1, 2, 5-9, 13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ermolenko et al., Bioscience of Microbiota, Food and Health, 2013; 32(2):41-49.
Independent claim 1 is drawn to a method of treating dysbiosis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a bacterial population of a single bacterial species, wherein said species is selected from the group consisting of Enterococcus faecium, Enterococcus faecalis and Enterococcus gallinarum, such that dysbiosis in the subject is treated.

In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

6.	Claim(s) 1, 2, 5-10, 12, 13 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao et al., US 2020/0016185 A1; Filed:10/30/14.
Independent claim 1 is drawn to a method of treating dysbiosis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a bacterial population of a single bacterial species, wherein said species is selected from the group consisting of Enterococcus faecium, Enterococcus faecalis and Enterococcus gallinarum, such that dysbiosis in the subject is treated.
Hsiao et al. disclose embodiments which include bacterial species for use in treatment of one or more autism spectrum disorder (ASD) in a subject in need thereof. The Examiner has taken the position that dysbiosis can cause a range of chronic illnesses and conditions. These conditions include but aren’t limited to autism (ASD).  There is a growing body of evidence indicating that gut microbiota influence neurodevelopment and behavior. there are several studies so far showing altered microbiota (dysbiosis) in ASD. Intervention studies such as fecal microbiota transplant therapies show promise and lend credence to the involvement of the microbiota in ASD (evidenced by Hughes et al., Curr Neurol Neurosci Rep, 2019; 18(11): 1-22). 
Hsiao et al. disclose that bacterial species can include Enterococcus (e.g., E. faecalis, E. faecium, E. hirae, E. avium, E. durans, E. gallinarum, or E. casseliflavus). Upon treatment, one or 
	Moreover, Hsiao et al. disclose that their pharmaceutical preparation can take the form of a solid such as tablets, granules, powders, capsules, and liquid such as solution, emulsion, suspension, and the like (see paragraph 023; meeting the limitation of claims 12).
In accordance with embodiments described herein, the probiotics of the methods, uses, and compositions described herein can be for any suitable route of administration to include  orally (see paragraph 0041; meeting the limitation of claim 13). Hsiao et al. disclose that findings link elevated levels of immune signaling factors, such as cytokines and chemokines (see paragraph 0015; meeting the limitation of claim 2). 
As it pertains to claims 5-9, the Examiner takes the position that the method steps as claimed are taught in the prior art as well, that is Hsiao discloses the administration of Enterococcus as claimed for the treatment of dysbiosis. The method of Hsiao, absent evidence to the contrary, necessarily has the ability to increase IL-1a, IL-1b, IL6, IFN gamma and TNF alpha (as recited in claim 2 and 8/9 (capable of); as well as increases the proportion of Th1 cells (as recited in claim 5); decreases the proportion of Th2 cells (ass recited in claim 6); increases the proportion of Th17 cells (as recited in claim 7).
The method of Hsiao is identical to the method as claimed. Therefore, administering the same composition orally necessarily reduces the inflammation in the subject at a site distal to the gastrointestinal tract of the subject (as recited in claim 25), absent evidence to the contrary. 

In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ermolenko et al., Bioscience of Microbiota, Food and Health, 2013; 32(2):41-49.
Independent claim 1 is drawn to a method of treating dysbiosis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a bacterial population of a single bacterial species, wherein said species is selected from the group consisting of Enterococcus faecium, Enterococcus faecalis and Enterococcus gallinarum, such that dysbiosis in the subject is treated.
Dependent claim 10 is drawn to the method of claim 1, wherein the subject is human.
Ermolenko et al. disclose that Lactic Acid Bacteria (LAB) are often used for prevention and treatment of dysbiosis. The purpose of this study was to investigate the influence of probiotic LAB on metabolism, digestion and microbiota in animals with dysbiosis. Wistar rats were fed (oral) products containing Enterococcus faecium L3 (E.f.) (see abstract; meeting the 
Lastly, Ermolenko et al. disclose that there has been successful usage of probiotics for the treatment of dysbiosis in humans though the mechanism of action of various strains of LAB on microbiota, metabolism and digestion is not fully understood. 
Ermolenko does not specifically teach that their invention administers Enterococcus to humans.

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). The skilled artisan would have had a reasonable expectation of success to administer said probiotic to a human for the treatment of dysbiosis. Accordingly, the subject matter of claim 10 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
8.	No claim is allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tissot-Favre US2013/0122147 A1; Cobb US2007/0280912 A1; Garcia-Rodenas US2018/0280454 A1.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                           January 29, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645